                                            Case 5:12-cr-00670-LHK Document 491 Filed 03/31/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        UNITED STATES OF AMERICA,                        Case No. 12-CR-00670-LHK-2
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER DENYING COMPASSIONATE
                                                                                             RELEASE
                                  14             v.
                                                                                             Re: Dkt. No. 481
                                  15        EDGAR DIAZ PAZ,
                                  16                    Defendant.

                                  17

                                  18           Defendant Edgar Diaz Paz (“Defendant”) is currently in the custody of the Bureau of

                                  19   Prisons (“BOP”) and incarcerated at the Fort Worth Federal Medical Center (“Fort Worth FMC”).

                                  20   Defendant moves for a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), also

                                  21   known as compassionate release. ECF No. 481. The government opposes the motion. ECF No.

                                  22   482. For the reasons set forth below, the Court DENIES Defendant’s motion.

                                  23   I.      LEGAL STANDARD

                                  24           18 U.S.C. § 3582(c) allows a court to modify a defendant’s “term of imprisonment . . .

                                  25   upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant.” A

                                  26   defendant may bring a § 3582(c) motion after he has “fully exhausted all administrative rights to

                                  27   appeal a failure of the Bureau of Prisons” to bring the motion on his behalf, or after “the lapse of

                                  28                                                     1
                                       Case No. 12-CR-00670-LHK-2
                                       ORDER DENYING COMPASSIONATE RELEASE
                                             Case 5:12-cr-00670-LHK Document 491 Filed 03/31/21 Page 2 of 6




                                   1   30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is

                                   2   earlier.” 18 U.S.C. § 3582(c)(1)(A).

                                   3            The statute governing motions for sentence reductions, 18 U.S.C. § 3581(c)(1)(A), requires

                                   4   that courts “consider[] the factors set forth in section 3553(a).” Those factors include, among other

                                   5   things, the nature and circumstances of the offense and the history and characteristics of the

                                   6   defendant; the need for the sentence imposed to reflect the seriousness of the offense, to promote

                                   7   respect for the law, to provide just punishment for the offense, to afford adequate deterrence to

                                   8   criminal conduct, to protect the public from further crimes of the defendant, and to provide the

                                   9   defendant with needed medical care in the most effective manner; and the need to avoid

                                  10   unwarranted sentence disparities among defendants with similar records who have been found

                                  11   guilty of similar conduct. 18 U.S.C. § 3553(a).

                                  12            “[A]fter considering the factors set forth in § 3553(a) to the extent applicable,” a court may
Northern District of California
 United States District Court




                                  13   grant the motion to reduce the defendant’s sentence in two circumstances. As relevant here, a

                                  14   court may reduce a defendant’s sentence if it finds “extraordinary and compelling reasons warrant

                                  15   such a reduction” and that “such a reduction is consistent with applicable policy statements issued

                                  16   by the Sentencing Commission.” Id. § 3582(c)(1)(A). The relevant Sentencing Commission

                                  17   policy statement enumerates several “extraordinary and compelling reasons.” U.S. Sentencing

                                  18   Guidelines (“U.S.S.G”) § 1B1.13(1)(A) & cmt. 1. A defendant fulfills one of the enumerated

                                  19   reasons when the defendant is “suffering from a serious physical or medical condition . . . that

                                  20   substantially diminishes the ability of the defendant to provide self-care within the environment of

                                  21   a correctional facility and from which he or she is not expected to recover.” Id. § 1B1.13 cmt.

                                  22   1(A)(ii). The Commission also requires that the defendant not pose a danger to the safety of the

                                  23   community. Id. § 1B1.13(2).

                                  24   II.      DISCUSSION

                                  25            In analyzing whether a defendant is entitled to compassionate release under 18 U.S.C.

                                  26   § 3582(c)(1)(A)(i), courts determine whether a defendant has satisfied three requirements. First, a

                                  27   defendant must exhaust his administrative remedies. Second, a defendant must establish that the

                                  28                                                      2
                                       Case No. 12-CR-00670-LHK-2
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:12-cr-00670-LHK Document 491 Filed 03/31/21 Page 3 of 6




                                   1   § 3553(a) sentencing factors “are consistent with” granting a motion for compassionate release.

                                   2   United States v. Trent, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9, 2020). Third, a defendant

                                   3   must demonstrate that “extraordinary and compelling reasons”—as defined by the applicable

                                   4   Sentencing Commission policy statement—“warrant . . . a reduction.” 18 U.S.C.

                                   5   § 3582(c)(1)(A)(i).

                                   6          Here, the government concedes that Defendant has exhausted his administrative remedies

                                   7   and therefore satisfies the first requirement under Section 3582. ECF No. 482 at 3. Thus, only the

                                   8   second two requirements are at issue in the instant case.

                                   9          A. Defendant fails to demonstrate extraordinary and compelling reasons justifying
                                                 compassionate release.
                                  10
                                              At the time of Defendant’s sentencing on October 7, 2015, Defendant was 37 years old.
                                  11
                                       Presentence Investigation Report (“PSR”) ¶ 76, ECF No. 361. Defendant’s PSR states that
                                  12
Northern District of California




                                       Defendant has suffered from severe epilepsy his entire life. Id. Defendant reported at the time of
 United States District Court




                                  13
                                       sentencing that he had no history of mental or emotional health issues, but indicated that
                                  14
                                       counseling or therapy would be helpful to manage the depression stemming from the instant
                                  15
                                       federal criminal case as well as the parole violation in his state court case. Id. ¶ 78.
                                  16
                                              Defendant’s current age of 43 does not place him in a high-risk age group for severe
                                  17
                                       COVID-19 illness, and Defendant does not contend otherwise. ECF No. 481.
                                  18
                                              Instead, Defendant contends that his epilepsy and “mental health issues” (specifically,
                                  19
                                       “severe anxiety”) place him at higher risk of serious illness or death from COVID-19. Id. The
                                  20
                                       Court addresses each in turn.
                                  21
                                              Epilepsy is not recognized by the Centers for Disease Control (“CDC”) as an underlying
                                  22
                                       medical condition that increases or may increase a person’s risk of severe illness from COVID-19.
                                  23
                                       See People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-
                                  24
                                       ncov/need-extra-precautions/people-with-medical-conditions.html (last visited March 29, 2021).
                                  25
                                       In its opposition to Defendant’s motion, the government cites a fact sheet on the Epilepsy
                                  26
                                       Foundation’s website which states that “[t]here is no evidence that people with epilepsy alone
                                  27

                                  28                                                      3
                                       Case No. 12-CR-00670-LHK-2
                                       ORDER DENYING COMPASSIONATE RELEASE
                                             Case 5:12-cr-00670-LHK Document 491 Filed 03/31/21 Page 4 of 6




                                   1   have a weakened immune system. They should not be considered ‘immunocompromised’ and

                                   2   would not have an ‘immune deficiency’ from having seizures.” COVID-19 and Epilepsy,

                                   3   Epilepsy Foundation, https://www.epilepsy.com/learn/covid-19-and-

                                   4   epilepsy?gclid=EAIaIQobChMI9s7nz_3V7gIVVfbjBx3FIQp9EAAYASAAEgIESfD_BwE (last

                                   5   visited March 30, 2021). Thus, the relevant medical literature does not support Defendant’s claim

                                   6   that his epilepsy places him at higher risk of serious illness or death if he were to contract COVID-

                                   7   19.

                                   8            Similarly, anxiety is not recognized by the CDC as an underlying medical condition that

                                   9   increases or may increase a person’s risk of severe illness from COVID-19. See People with

                                  10   Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

                                  11   precautions/people-with-medical-conditions.html (last visited March 29, 2021). Moreover,

                                  12   Defendant’s PSR and BOP do not indicate that Defendant has anxiety. At the time of his October
Northern District of California
 United States District Court




                                  13   7, 2015 sentencing, Defendant reported that he had no history of mental or emotional health

                                  14   issues. PSR ¶ 78. Likewise, in a BOP Psychology Services Inmate Questionnaire dated April 3,

                                  15   2020, Defendant circled “no” in response to the questions “Have you ever suffered from or

                                  16   received treatment for a mental illness?”; “Are you currently: tense, nervous, anxious?”; and “Do

                                  17   you wish to see a mental health provider while at this facility?” ECF No. 483 Exh. 5 at 107 (Bates

                                  18   No. BOP000113).

                                  19            At the time of Defendant’s motion and the government’s opposition, Defendant was being

                                  20   housed at Correctional Institution Reeves I & II in Pecos, Texas. ECF No. 481 at 5; ECF No. 482

                                  21   at 2. However, as of the date of this order, Defendant is located at FMC Fort Worth. See Federal

                                  22   Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/ (last visited March 31, 2021).

                                  23   FMC Fort Worth currently has zero active cases of COVID-19 among inmates and two active

                                  24   cases of COVID-19 among staff. See https://www.bop.gov/coronavirus (last visited March 31,

                                  25   2021). Furthermore, FMC Fort Worth is administering the vaccine to willing staff members and

                                  26   inmates. Id. As of the date of this order, 194 staff members and 739 inmates at FMC Fort Worth

                                  27   have completed their full COVID-19 inoculations. Id.

                                  28                                                    4
                                       Case No. 12-CR-00670-LHK-2
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:12-cr-00670-LHK Document 491 Filed 03/31/21 Page 5 of 6




                                   1          Defendant, who is 43 years old and is not suffering from a condition that increases his risk

                                   2   of severe illness or death from COVID-19 according to the CDC, has failed to demonstrate

                                   3   extraordinary and compelling reasons justifying compassionate release.

                                   4          B. The Section 3553(a) factors do not warrant sentence reduction in the instant case.

                                   5          The Court also denies Defendant’s motion for compassionate release for another

                                   6   independent reason: “the factors set forth in section 3553(a).” 18 U.S.C. § 3582(c)(1)(A). Those

                                   7   factors include, among other things, the nature and circumstances of the offense and the history

                                   8   and characteristics of the defendant; the need for the sentence imposed to reflect the seriousness of

                                   9   the offense, to promote respect for the law, to provide just punishment for the offense, to afford

                                  10   adequate deterrence to criminal conduct, to protect the public from further crimes of the defendant,

                                  11   and to provide the defendant with needed medical care in the most effective manner; and the need

                                  12   to avoid unwarranted sentence disparities among defendants with similar records who have been
Northern District of California
 United States District Court




                                  13   found guilty of similar conduct. 18 U.S.C. § 3553(a).

                                  14          On March 11, 2015, Defendant pleaded guilty to conspiracy to distribute 50 grams or more

                                  15   of methamphetamine, in violation of 18 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A)(viii). See

                                  16   Minute Entry from Change of Plea Hearing, ECF No. 291; Plea Agreement, ECF No. 294. On

                                  17   October 7, 2015, the Court sentenced Defendant to 120 months imprisonment to be followed by

                                  18   five years of supervised release. ECF No. 398. By statute, the mandatory minimum term of

                                  19   imprisonment for Defendant’s conviction was 120 months. PSR ¶ 92. Defendant has been in

                                  20   federal custody since September 13, 2013. Id. ¶ 9. Assuming Defendant qualifies for good time

                                  21   credits, Defendant’s projected release date is March 22, 2022. See Federal Bureau of Prisons,

                                  22   Find an Inmate, https://www.bop.gov/inmateloc/ (last visited March 31, 2021).

                                  23          Notably, the criminal conduct for which Defendant pleaded guilty took place while

                                  24   Defendant was on parole for a separate, violent offense. In September 2012, Defendant was

                                  25   convicted of conspiracy to commit assault with a deadly weapon in Santa Clara County Superior

                                  26   Court. PSR ¶ 60. This conviction was extremely serious and resulted in the shooting and death of

                                  27   a member of a large methamphetamine trafficking organization. Id. For his involvement in this

                                  28                                                     5
                                       Case No. 12-CR-00670-LHK-2
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:12-cr-00670-LHK Document 491 Filed 03/31/21 Page 6 of 6




                                   1   violent offense, Defendant was sentenced to a four-year custodial sentence, which was deemed

                                   2   served, and paroled on September 7, 2012. Id. Defendant committed the instant offense shortly

                                   3   after being paroled. In Defendant’s plea agreement in the instant case, Defendant admits to

                                   4   providing a sample of methamphetamine to an undercover officer on March 29, 2013, less than

                                   5   seven months after being paroled for the earlier offense. Plea Agreement at 3. Defendant further

                                   6   admits to delivering approximately 495 grams of methamphetamine to a buyer on April 16, 2013,

                                   7   less than eight months after being paroled for the earlier offense. Id.

                                   8          Given Defendant’s criminal conduct, the Court finds that granting Defendant’s motion for

                                   9   compassionate release would not reflect the seriousness of the offense, promote respect for the

                                  10   law, provide just punishment for the offense, afford adequate deterrence to criminal conduct, or

                                  11   avoid unwarranted sentence disparities among defendants with similar records who have been

                                  12   found guilty of similar conduct as required by 18 U.S.C. § 3553(a).
Northern District of California
 United States District Court




                                  13   IV.   CONCLUSION
                                  14          For the foregoing reasons, the Court DENIES Defendant’s motion for compassionate

                                  15   release.

                                  16   IT IS SO ORDERED.

                                  17   Dated: March 31, 2021

                                  18                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                     6
                                       Case No. 12-CR-00670-LHK-2
                                       ORDER DENYING COMPASSIONATE RELEASE
